In re Ficklin, Emory, Individ.; applying for writ of certiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW87 1847; Parish of Assumption, 23rd Judicial District Court, Div. “B”, No. 39169.
Writ granted. The judgment of the court of appeal is reversed to the extent that it dismissed the third party petition of Emory Ficklin against State Farm Fire & Casualty Company. The judgment of the trial court denying State Farm summary judgment as to the third party demand is reinstated. Plaintiffs did not seek review of the court of appeal’s ruling that State Farm is entitled to summary judgment against them, so that portion of the court of appeal’s judgment is not disturbed.